J-S27029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                    v.                          :
                                                :
                                                :
    OTIS DESANUEL MITCHELL                      :
                                                :
                             Appellant          :   No. 2366 EDA 2019

          Appeal from the Judgment of Sentence Entered June 7, 2019
    In the Court of Common Pleas of Montgomery County Criminal Division at
           No(s): CP-46-CR-0000568-2018, CP-46-CR-0000569-2018

BEFORE:          SHOGAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY McCAFFERY, J.:                               FILED JULY 27, 2020

         Otis Desanuel Mitchell (Appellant) appeals from the judgment of

sentence entered in the Montgomery County Court of Common Pleas.

Appellant is a pro se litigant who chose to represent himself at trial. Due to a

number of missteps, including the filing of a 48-page Statement of Errors

Complained of on Appeal per Pa.R.A.P. 1925(b), he has waived all appellate

issues; therefore, we affirm.            We also deny Appellant’s “Application to

Dismiss.”

         On March 4, 2019, Appellant was tried by a judge (having waived his

jury right) and found guilty, under two docket numbers, of several drug

charges arising from two observed controlled buys.1 On June 7, 2019, after

review of a presentence report, the trial court imposed a sentence of one and
___________________________________


* Former Justice specially assigned to the Superior Court.

1   See Trial Ct. Op., 3/9/20, at 1-2.
J-S27029-20



one-half to three years’ imprisonment for criminal use of a communication

facility, concurrent to two to four years’ imprisonment for possession of a

controlled substance with intent to deliver.          2   Trial Ct. Op. at 8. The court

imposed a consecutive sentence on the same charges (arising from the other

controlled buy) which is identical except for the addition of a four-year

probationary tail. Id.   His aggregate sentence is four to eight years’

imprisonment with four years of consecutive probation. Appellant did not file

any post-sentence motion.

         Appellant filed a notice of appeal in this Court, as detailed below.3 On

August 20, 2019, the trial court entered an order pursuant to Pa.R.A.P.

1925(b). Appellant filed a 48-page statement on September 6, 2019. The

statement does not contain numbered issues; rather, it is primarily an

undifferentiated mass of handwritten text.

         We note that although Appellant filed a single notice of appeal listing

more than one docket number, we decline to quash this appeal due to

Appellant’s failure to comply with Commonwealth v. Walker, 185 A.3d 969



___________________________________


2   See 18 Pa.C.S. § 7512(a); 35 P.S. § 780-113(a)(30).

3Appellant included in his notice of appeal two trial court docket numbers that
did not result in a conviction, and that appear to have no appealable order.
On August 22, 2019, this Court issued a Rule to Show Cause, directing
Appellant to address this discrepancy, as well as the Walker issue. On
September 13, 2019, having received Appellant’s response, this Court
quashed the appeals as to the two docket numbers that do not pertain to any
conviction.


                                              -2-
J-S27029-20



(Pa. 2018).4            Under Walker, when one order resolves issues arising on

multiple lower court dockets, an appellant must file separate notices of appeal

for each docket number; “[t]he failure to do so will result in quashal of the

appeal.” Id. at 977. Appellant filed a single notice of appeal listing several

trial court docket numbers, a procedure that was disapproved in Walker. We

decline to quash under Walker, as the trial court was in the habit of filing

orders with Appellant’s multiple docket numbers on them, and thus Appellant

might easily have been misled to think that his filings should do likewise. 5

Further, at Appellant’s sentencing, he was told by the trial court that he could

file “an appeal.” N.T., 6/7/19, at 7. Under similar circumstances, this Court

has concluded that such advisement constituted a breakdown in court

operations, excusing an otherwise-impermissible failure to abide by Walker.

See, e.g., Commonwealth v. Stansbury, 219 A.3d 157, 160 (Pa. Super.

2019) (where PCRA court told appellant he could file “a notice of appeal” and

otherwise used singular, this Court declined to quash appeal under Walker).

         Nor are we quashing the appeal based on timeliness, as it appears that

Appellant filed a timely notice of appeal in the wrong court.         Appellant’s

judgment of sentence was entered on June 7, 2019.           His “nunc pro tunc”
___________________________________


4 “[A]lthough this Court is willing to construe liberally materials filed by a pro
se litigant, pro se status generally confers no special benefit upon an appellant
. . . a pro se litigant must comply with the procedural rules set forth in the
Pennsylvania Rules of the Court.” Commonwealth v. Lyons, 833 A.2d 245,
251–52 (Pa. Super. 2003).

5 See, e.g., Order, 1/16/19 (granting in forma pauperis status, and listing
three docket numbers under which Appellant had been charged).

                                          -3-
J-S27029-20



notice of appeal was docketed in the Court of Common Pleas on August 9th.

In his nunc pro tunc notice of appeal filed with the trial court, he included a

letter from this Court referencing receipt of an earlier notice of appeal. That

letter was dated June 24, 2019, and thus was within 30 days of Appellant’s

judgment of sentence. See Pa.R.A.P. 903(a) (notice of appeal shall be filed

within 30 days after the entry of the order from which the appeal is taken).

         If a notice of appeal is mistakenly filed in an appellate court, or is
         otherwise filed in an incorrect office within the unified judicial
         system, the clerk shall immediately stamp it with the date of
         receipt and transmit it to the clerk of the court which entered the
         order appealed from, and upon payment of an additional filing fee
         the notice of appeal shall be deemed filed in the trial court on the
         date originally filed.


Pa.R.A.P. 905(a)(4).6 To the extent that this did not happen here, we would

deem it an administrative breakdown in court operations, excusing any

untimely filing.

         Although we decline to quash this appeal due to the Walker deficiency

or the confusion and potential tardiness surrounding the notice of appeal, we

conclude that all issues are waived due to Appellant’s blatant and intentional

noncompliance with the trial court’s order per Pa.R.A.P. 1925(b). The word

“concise” as used in Rule 1925 is not an obscure legal term, but a term of

common parlance, perfectly capable of being understood and applied by a pro

___________________________________


6  See also 42 Pa.C.S. § 5103(a) (appeals filed in wrong court shall not be
quashed but transferred and treated as filed as of day of first, erroneous,
filing); Pa.R.A.P. 751(a) (same).


                                         -4-
J-S27029-20



se litigant. Indeed, such a litigant, if proceeding in good faith, would submit

a statement that complied not only with the letter of the rule but with its spirit,

a statement that is drafted to facilitate review of claims of error. Appellant’s

“statement” reveals that he is not participating in good faith and attempting

to seek review of claims he genuinely believes to be meritorious. Rather, he

is using our system of justice for his own ends, seemingly to express anger

and contempt.7 “The Pa.R.A.P. 1925(b) statement must be sufficiently concise

and coherent such that the trial court judge may be able to identify the issues

to be raised on appeal.” Commonwealth v. Ray, 134 A.3d 1109, 1114 (Pa.

Super. 2016) (citations, internal brackets, and quotation marks omitted).

“When a court has to guess what issues an appellant is appealing, that is not

enough for meaningful review.” Id. (citation omitted).     “[T]his type of

extravagant 1925(b) statement makes it all but impossible for the trial court

to provide a comprehensive analysis of the issues.”          Jones v. Jones, 878
A.2d 86, 90 (Pa. Super. 2005). Appellant has failed to comply both with the

letter and with the spirit of Rule 1925.

         The trial court, in an act of great generosity of spirit, attempted to glean

what it could from Appellant’s filing.8 However, the trial court also pointed
___________________________________


7 Appellant has, at various points in this litigation, seemed to brandish
objection for the mere sake of brandishing objection. For instance, he
objected to the mere presence of standby counsel during his trial. See Trial
Ct. Op. at 6. He also objected to a Commonwealth motion to nolle prosequi
a set of charges against him. See id. at 7.

8Most of what the trial court gleaned from Appellant’s statement seems to
amount to baseless allegations that police witnesses lied and conspired

                                         -5-
J-S27029-20



out, correctly, that “[n]either this, nor any Court should be tasked with having

to wade through forty-eight (48) pages of mostly unintelligible mire to identify

potential issues and aid [Appellant] on his appeal.” Trial Ct. Op. at 16.

         Appellant has also filed an “Application to Dismiss” with this Court. It is

mostly nonsensical and at no point makes any clear request that anything be

dismissed, or that this Court take any other action in particular. We therefore

deny it.

         Judgment of sentence affirmed.      Appellant’s “Application to Dismiss”

denied. In the event of further proceedings, the parties shall attach a copy of

the March 9, 2020 trial court opinion to any filings of this memorandum.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/27/20




___________________________________


against him, and that the trial court was also party to this conspiracy. See
Trial Ct. Op. at 10. Appellant’s filings in this Court indicate that he considers
himself to be a “sovereign citizen” beyond the jurisdiction of our courts. See,
e.g., Appellant’s Brief at 1-8. This is facially frivolous nonsense.

                                         -6-